*756MEMORANDUM **
Xue Yan Zhu, a native and citizen of China, petitions pro se for review of the Board of Immigration Appeals’ (“BIA”) order dismissing her appeal from an immigration judge’s (“IJ”) decision denying her application for asylum, withholding of removal, and relief under the Convention Against Torture (“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence, Kaur v. Gonzales, 418 F.3d 1061, 1064 (9th Cir.2005), and we deny the petition for review.
Substantial evidence supports the IJ’s adverse credibility determination based on Zhu’s inconsistent testimony about whether she was beaten up, and her evasiveness in answering questions. See id. at 1067; Li v. Ashcroft, 378 F.3d 959, 964 (9th Cir.2004) (so long as one of the identified grounds is supported by substantial evidence and goes to the heart of the asylum claim, the court is bound to accept the adverse credibility finding). In the absence of credible testimony, Zhu’s asylum and withholding of removal claims fail. See Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir.2003).
Because Zhu’s CAT claim is based on testimony the IJ found not credible, and she points to no other evidence showing it is more likely than not she will be tortured if returned to China, her CAT claim fails. See id. at 1156-57.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.